Title: To James Madison from Edward Jones, 8 July 1802
From: Jones, Edward
To: Madison, James


					
						Sir
						Pointe à Pitre July 8th. 1802.
					
					Enclosed I have the Honor to forwd. you copy of my last.  Since then for nearly 30 days we 

were prohibited from exporting any kind of produce except Rum & Molasses from this Colony.  This 

order however has lately been taken off, and all kinds may  now shipped by us, on paying the following 

Duties
					10 ⅌ Ct. on Sugars
					5 Do. on rum & Molas.
					4 1/2 sous ⅌ lb on Coffee
					4 1/2 lt. ⅌ Cwt. on Cotton—with an addition of 10 ⅌ Ct. on amount of Duties, and we are 

allowed to import articles of the first necessity, that is all kinds of provisions and Lumber free of Duty.
					I expect to leave this for the U. S. in about a month and hope soon to have the pleasure of 

seeing you.
					This Island may be said to be restored to perfect tranquility, the Brigrands are all Distroyed 

except 100. to 150 Headed by Palerme who has taken refuge in the Mountains of Guadeloupe.  I have 

the Honor to be very respectfully Sir Your Mo. Obt. and very Hble Servt.
					
						Edwd: Jones
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
